DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3, 4, 11, 12, 18, and 19 are objected to because of the following informalities:  repeated typos: "the clearance is" should be ––the clearance portion is––. This typo appears once in each of claims 3, 4, and 19; and twice in claims 11, 12, and 18.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  "The tool of claim8" should read ––The tool of claim 8––.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 16, from which claims 18 and 19 depend, recites that “the button teeth are engageable with the object teeth”, but claims 18 and 19 claim relationships between the button and the handle teeth. The latter relationships have not been described in preceding claims 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Arnold et al (U.S. 5199335), hereinafter Arnold..
Regarding claim 16, Arnold teaches a button lock capable of selectively retaining an angle between a handle having handle teeth relative to an object having object teeth, the button lock comprising:  
a button base having a circular cross section (locking spool 30); 
button teeth disposed around a first part of an outer circumference of the button base (toothed portion 38, see Arnold fig. 5) and 

wherein the button teeth are engageable with the object teeth to retain the angle between the handle and the object (see Arnold col. 5 line 58-col. 6 line 4).

Regarding claim 17, Arnold teaches the button lock of claim 16, wherein the button teeth are disposed at a first diameter along the outer circumference of the button base (see Arnold fig. 5) and the clearance portion is disposed at a second diameter along the outer circumference of the button base (see Arnold fig. 4), and wherein the first diameter is larger than the second diameter (clearance portion is disengaged from the threads such that the head and handle can freely rotate relative to each other, see Arnold col. 5 lines 50-65. For the described rotation to occur, the clearance portion must not engage with the teeth. Consequently, the diameter of the clearance portion must be smaller than the diameter of the teeth).

Regarding claim 18, Arnold teaches the button lock of claim 16, wherein the button teeth are disposed at a first diameter along the outer circumference of the button base (see Arnold fig. 5) and the clearance portion is disposed at a second diameter along the outer circumference of the button base (see Arnold fig. 4), and wherein the clearance portion is spaced from the handle teeth by a gap when the clearance portion is with the handle teeth (capable of being spaced, see Arnold col. 5 lines 50-65).

Regarding claim 19, Arnold teaches the button lock of claim 16, wherein the button teeth are disposed at a first diameter along the outer circumference of the button base (see Arnold fig. 5) and the clearance portion is disposed at a second diameter along the outer circumference of the button base (see Arnold fig. 4), and wherein the clearance portion is disengaged from the handle teeth when the 
Regarding claim 20, Arnold teaches the button of claim 16, further comprising first and second lips respectively located at first and second axial ends of the button, the first and second lips having a lip diameter larger than a button base diameter (upper and lower flanges 32 on ends of locking spool 30, see Arnold figs. 2 and 5), and wherein the first and second lips are configured to be received in first and second ledges of the object to prevent axial movement of the button within the object (button would be capable of being received in such ledges, see Arnold col. 4 lines 29-45).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Arnold in view of Cole (U.S. 7682099).
Regarding claim 1, Arnold teaches a tool with a head pivotally coupled to a handle thereby forming an angle between the head and the handle, comprising: 

a button rotatably disposed in the handle (locking spool 30, see Arnold figs. 4 and 5), 
the button includes 
a button base with button teeth disposed around a first part of an outer circumference of the button base (toothed portion 38, see Arnold fig. 5) and 
a clearance portion disposed around a second part of the outer circumference of the button base (planar section 34, see Arnold fig. 4), 
wherein the button teeth are selectively engageable with the head teeth to retain the angle between the head and the handle (see Arnold col. 5 line 58-col. 6 line 4).
Arnold does not teach every element of the claim because the pivoting joint in the tool of Arnold is designed in the reverse of the claimed invention, with the teeth at the end of the head and the button disposed at an end of the handle. 
However, Cole teaches a tool with a head pivotally coupled to a handle thereby forming an angle between the head and the handle, wherein the head (102) has a Y-connector with a button (splined pin assembly including elements 103-107 shown in fig. 3) disposed in the head, and the handle has a unitary head with teeth (teeth 101A) to connect the two parts (see Cole fig. 3).
It would have been obvious to a person having ordinary skill in the art to implement the teachings of a reversed structure taught by Cole to reverse the structural elements of Arnold such that the head contained the rotatable button and the teeth were disposed on an end of the handle, as doing so represents the combination of prior art elements (the head rotation mechanism of Arnold) according to known methods (the reversed structure taught by Cole wherein the button is in the head and the teeth on the handle) to yield predictable results.

Regarding claim 2, Arnold in view of Cole teaches the tool of claim 1, wherein 


Regarding claim 3, Arnold in view of Cole teaches the tool of claim 1, wherein the button teeth are disposed at a first diameter along the outer circumference of the button base (see Arnold fig. 5) and the clearance is disposed at a second diameter along the outer circumference of the button base (see Arnold fig. 4), and wherein the clearance portion is spaced from the handle teeth by a gap and the button teeth are disengaged from the handle teeth when the clearance portion is adjacent to the handle teeth (see Arnold col. 5 lines 50-65).

Regarding claim 4, Arnold in view of Cole teaches the tool of claim 1, wherein the button teeth are disposed at a first diameter along the outer circumference of the button base (see Arnold fig. 5) and the clearance is disposed at a second diameter along the outer circumference of the button base (see Arnold fig. 4), and wherein the button teeth are disengaged from the handle teeth when the clearance portion is adjacent to the handle teeth (see Arnold col. 5 lines 50-65).

Regarding claim 5, Arnold in view of Cole teaches the tool of claim 1, wherein the button includes first and second lips respectively located at first and second axial ends thereof, the first and second lips having a lip diameter larger than a button base diameter (upper and lower flanges 32 on 

Regarding claim 6, Arnold in view of Cole teaches the tool of claim 1, further comprising a pin pivotably coupling the head to the handle, wherein the pin extends along a pin axis  perpendicular to an axial direction of the tool (pivot pin 40, see Arnold fig. 2), and wherein the handle teeth are each disposed a same radial distance from pin axis (teeth disposed a radial distance from axis of rotation, see Arnold col. 5 lines 25-40, axis of rotation centered on pin 40, see Arnold fig. 3a). 

Regarding claim 8, Arnold teaches a tool (wrench 1) comprising: 
a handle at an end thereof (handle 20); 
a head pivotably coupled to the handle (head 10), 
thereby forming an angle between the head and the handle (pivotable at angles, see Arnold fig. 11); 
a button selectively rotatable between engaged and disengaged positions, 
the button includes 
a button base with button teeth disposed around a first part of an outer circumference of the button base (toothed portion 38, see Arnold fig. 5) and 
a clearance portion disposed around a second part of the outer circumference of the button base (planar section 34, see Arnold fig. 4), 
wherein when the button is disposed in the engaged position, the button teeth engage the handle teeth to retain the angle between the handle and the head, and when the button is disposed in the disengaged position, the clearance portion is adjacent to the handle teeth and the button teeth 
Arnold does not teach every element of the claim because the pivoting joint in the tool of Arnold is designed in the reverse of the claimed invention, with the teeth at the end of the head and the button disposed at an end of the handle. 
However, Cole teaches a tool with a head pivotally coupled to a handle thereby forming an angle between the head and the handle, wherein the head (102) has a Y-connector with a button (splined pin assembly including elements 103-107 shown in fig. 3) disposed in the head, and the handle has a unitary head with teeth (teeth 101A) to connect the two parts (see Cole fig. 3).
It would have been obvious to a person having ordinary skill in the art to implement the teachings of a reversed structure taught by Cole to reverse the structural elements of Arnold such that the head contained the rotatable button and the teeth were disposed on an end of the handle, as doing so represents the combination of prior art elements (the head rotation mechanism of Arnold) according to known methods (the reversed structure taught by Cole wherein the button is in the head and the teeth on the handle) to yield predictable results.

Regarding claim 9, Arnold in view of Cole teaches the tool of claim 8, wherein the button is disposed in the head (the reversal of parts from claim 8 to have teeth on the handle would lead to the button being in the head).

Regarding claim 10, Arnold in view of Cole teaches the tool of claim 8, wherein the button teeth are disposed at a first diameter along the outer circumference of the button base (see Arnold fig. 5) and the clearance portion is disposed at a second diameter along the outer circumference of the button base (see Arnold fig. 4), wherein the first diameter is larger than the second diameter (clearance portion 

Regarding claim 11, Arnold in view of Cole teaches the tool of claim 8, wherein the button teeth are disposed at a first diameter along the outer circumference of the button base (see Arnold fig. 5) and the clearance portion is disposed at a second diameter along the outer circumference of the button base (see Arnold fig. 4), and wherein the clearance portion is spaced from the handle teeth by a gap and the button teeth are disengaged from the handle teeth when the clearance portion is adjacent to the handle teeth and the button is disposed in the disengaged position (see Arnold col. 5 lines 50-65).

Regarding claim 12, Arnold in view of Cole teaches the tool of claim 8, wherein the button teeth are disposed at a first diameter along the outer circumference of the button base (see Arnold fig. 5) and the clearance portion is disposed at a second diameter along the outer circumference of the button base (see Arnold fig. 4), and wherein the clearance portion is disengaged from the handle teeth when the clearance portion is adjacent to the handle teeth in the disengaged position (see Arnold col. 5 lines 50-65).

Regarding claim 13, Arnold in view of Cole teaches the tool of claim 9, wherein the button includes first and second lips respectively located at first and second axial ends thereof, the first and second lips having a lip diameter larger than a button base diameter (upper and lower flanges 32 on ends of locking spool 30, see Arnold figs. 2 and 5), and wherein the head includes first and second ledges 

Regarding claim 14, Arnold in view of Cole teaches the tool of claim 8, further comprising a pin pivotably coupling the head to the handle, wherein the pin extends along a pin axis perpendicular to an axial direction of the tool (pivot pin 40, see Arnold fig. 2), and wherein the handle teeth are each disposed a same radial distance from pin axis (teeth disposed a radial distance from axis of rotation, see Arnold col. 5 lines 25-40, axis of rotation centered on pin 40, see Arnold fig. 3a).

Allowable Subject Matter
Claims 7 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: Regarding claims 7 and 15, Arnold in view of Cole teach the tools of claims 1 and 8, but do not teach that they further comprises a spring and ball disposed within a hole of the button and biasing the ball against the handle teeth to provide a tactile indication when the head is rotated relative to the handle.
Lin (U.S. 7165480) and further in view of Lee et al (US 7318366), hereinafter Lee, teach those elements but not in a way that would be obvious for a person having ordinary skill in the art at the time of the invention to combine.
Lin teaches a tool with a rotatable head wherein the rotation mechanism includes a spring and ball disposed in a hole (411 and 412 are in hole 33, see Lin fig. 3) biased against the teeth and providing a tactile indication of rotation (see Lin col. 4 line 38-col. 5 line 9). Lin does not teach that the hole, spring, and ball are in the button. 

However, to integrate the combination of Lin and Lee with Arnold and Cole, one would have to modify a modifying reference (using the unrelated teachings of a ball providing feedback to head rotation and locating a spring-loaded object inside a bore in the button) for a different reason than either one teaches and then find a reason to combine it with the device of Arnold and Cole. Because such a combination would not be obvious, claims 7 and 15 contain allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hsieh (US 7201085) - teaching a tool with the control button located in the head and Cole (US 5820288) - teaching a tool as prior art that used a splined button (see fig. 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R ZAWORSKI whose telephone number is (571) 272-7804.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.R.Z./Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723